UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 28, 2008 GAMETECH INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State of incorporation) 000-23401 (Commission File Number) 33-0612983 (IRS Employer Identification No.) 900 Sandhill Road, Reno, Nevada (Address of principal executive offices) 89521 (Zip Code) (775)850-6000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item1.01. Entry into a Material Definitive Agreement Item 9.01Financial Statements and Exhibits Signatures Ex-99.1 Item1.01. Entry into a Material Definitive Agreement GameTech International, Inc. (the “Company”) previously entered into a asset purchase agreement (the “Agreement”) with RKD Holdings LLC. (“RKD”) to purchase an approximate 102,918 square foot industrial facility. On July 28, 2008 GameTech International, Inc. (the “Company”) and RKDsigneda Second Amendment (the “Second Amendment”) to the Agreement amending the closing date of the transaction such that it is to occur on or before August 28, 2008.
